Detailed Action
This office action is in response to the amendment filed on 03/28/2022.

Status of Claims
Claims 45-65 are pending.




	

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45, 49-53, 55-56, 60-61, and 63-65 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Jang et al. ( Publication US No.  2018/0176710, hereinafter referred to as Jang).
Regarding Claims 45 and 64, Jang discloses a method for a user equipment (UE), served by a cell in a radio access network (RAN), to perform measurements on a plurality of target cells in the RAN, the method comprising (The communication system includes a serving 5G NB [cell], multiple neighbor 5G NB [target cells], and UE; see figure 2D.): 
receiving a measurement configuration relating to one or more radio resource operations (The UE receive a RRCConnectionReconfiguration including a measurement configuration; see figure 2D step 2D-15.), 
the measurement configuration comprising: a first set of conditions relating to a first target cell of the target cells, and a second set of conditions relating to a second target cell of the target cells (The measurement configuration indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell [first target cell], neighbor beams at a different TRP (inter-TRP) of the same cell [first target cell], or neighbor beams of a different cell [second target cell]; see figure 2D & ¶ 0163. The  measurement configuration includes a measurement report triggering condition [first/second set of conditions]; see ¶ 0164. ); 
performing measurements of radio signals associated with at least one of the first target cell and the second target cell (The UE perform measurement according to the measurement configuration; see figure 2D step 2d-19 & ¶ 0171. The measurement configuration indicates measurement for the same cell [first target cell] or a different cell [second target cell]; see figure 2D & ¶ 0163); 
performing a radio resource operation with respect to the first target cell, based on a first determination that the measurements of the radio signals associated with the first target cell fulfill at least one condition of the first set (The  measurement configuration includes a measurement report triggering condition; see ¶ 0164. When the measurement result of the neighbor cell group [second target cell] is offset worse than that of the serving cell group [first target cell], the corresponding measurement report is not sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0181.); and 
performing the radio resource operation with respect to the second target cell, based on a second determination that the measurements of the radio signals associated with the second target cell fulfill at least one condition of the second set (The  measurement configuration includes a measurement report triggering condition; see ¶ 0164. When the measurement result of the neighbor cell group [second target cell] is offset better than that of the serving cell group [first target cell], the corresponding measurement report is sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0182.).

	Regarding Claim 49, Jang discloses that the measurement configuration relates to a plurality of radio resource operations involving the plurality of cells (The measurement configuration indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell [first target cell/plurality of cells], neighbor beams at a different TRP (inter-TRP) of the same cell [first target cell/plurality of cells], or neighbor beams of a different cell [second target cell/plurality of cells]; see figure 2D & ¶ 0163.); 
the first set of conditions comprises a plurality of first subsets of conditions (The  measurement configuration includes a measurement report triggering condition [first/second set of conditions]; see ¶ 0164.); and
each of the plurality of radio resource operations is associated with one of the first subsets of conditions (When the measurement result of the neighbor cell group [second target cell] is offset butter/worse than that of the serving cell group [first target cell], the corresponding measurement report is sent/not sent [operations] to the base station; see figure 2D step 2d-31 & ¶ 0181.).

	Regarding Claim 50, Jang discloses performing the radio resource operation with respect to the first target cell comprises:
performing a first radio resource operation based on a first determination that the measurements of the radio signals associated with the first target cell fulfill at least one condition of a particular first subset (When the measurement result of the neighbor cell group [second target cell] is offset worse than that of the serving cell group [first target cell], the corresponding measurement report is not sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0181.); and
performing a second radio resource operation based on a first determination that the measurements of the radio signals associated with the first target cell fulfill at least one condition of a further first subset (The  measurement configuration includes a measurement report triggering condition; see ¶ 0164. When the measurement result of the neighbor cell group [second target cell] is offset better than that of the serving cell group [first target cell], the corresponding measurement report is sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0182.).


	Regarding Claim 51, Jang discloses that the second set of conditions comprises a plurality of second subsets of conditions (The  measurement configuration includes a measurement report triggering condition [first/second set of conditions]; see ¶ 0164.); and
 each of the plurality of radio resource operations is further associated with one of the second subsets of conditions (When the measurement result of the neighbor cell group [second target cell] is offset butter/worse than that of the serving cell group [first target cell], the corresponding measurement report is sent/not sent [operations] to the base station; see figure 2D step 2d-31 & ¶ 0181.).

	Regarding Claim 52, Jang discloses performing the radio resource operation with respect to the first target cell further comprises performing the radio resource operation with respect to the first target cell if the one or more measurements fulfill all conditions of the first set (The  measurement configuration includes a measurement report triggering condition; see ¶ 0164. When the measurement result of the neighbor cell group [second target cell] is offset worse than that of the serving cell group [first target cell], the corresponding measurement report is not sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0181.).

	Regarding Claims 53, Jang discloses at least one of the first set of conditions and the second set of conditions comprises a congestion threshold (The measurement configuration indication message may specify one or more of the following events; see ¶ 0327. The events comprise the signal quality/strength becomes better/worse than a preset threshold; see ¶ 0328-0332.); and 
performing the measurements of the radio signals further comprises determining, based on the measurement results, respective congestion metrics associated with the at least one of the first target cell and the second target cell (The measurement configuration indication message may specify periodic beam measurement; see ¶ 0327. The periodic beam measurement is from the current TRP [first target cell] or from different TRP [second target cell]).

	Regarding Claim 55, Jang discloses at least one of the first set of conditions and the second set of conditions comprises a quality threshold (The measurement configuration indication message may specify one or more of the following events; see ¶ 0327. The events comprise the signal quality becomes better/worse than a preset threshold; see ¶ 0328-0332.); and
 	performing the measurements of the radio signals further comprises determining, based on the measurement results, respective quality metrics associated with the at least one of the first target cell and the second target cell (The measurement configuration indication message may specify periodic beam measurement; see ¶ 0327. The periodic beam measurement is from the current TRP [first target cell] or from different TRP [second target cell]).


Regarding Claims 56 and 65, Jang discloses sending, to the UE, a measurement configuration relating to one or more radio resource operations, the measurement configuration comprising (The UE receive a RRCConnectionReconfiguration including a measurement configuration; see figure 2D step 2D-15.): 
a first set of conditions relating to a first target cell of the target cells, and a second set of conditions relating to a second target cell of the target cells (The measurement configuration indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell [first target cell], neighbor beams at a different TRP (inter-TRP) of the same cell [first target cell], or neighbor beams of a different cell [second target cell]; see figure 2D & ¶ 0163. The  measurement configuration includes a measurement report triggering condition [first/second set of conditions]; see ¶ 0164.);
 receiving a message from the UE with respect to one of the radio resource operations, wherein the message is based on one of the following(A measurement report is sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0182.): 
a first determination that measurements of radio signals associated with the first target cell fulfill at least one condition of the first set (The  measurement configuration includes a measurement report triggering condition; see ¶ 0164. When the measurement result of the neighbor cell group [second target cell] is offset worse than that of the serving cell group [first target cell], the corresponding measurement report is not sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0181.); and 
a second determination that measurements of radio signals associated with the second target cell fulfill at least one condition of the second set(The  measurement configuration includes a measurement report triggering condition; see ¶ 0164. When the measurement result of the neighbor cell group [second target cell] is offset better than that of the serving cell group [first target cell], the corresponding measurement report is sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0182.).

	Regarding Claim 60, Jang discloses that the measurement configuration relates to a plurality of radio resource operations involving the plurality of cells (The measurement configuration indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell [first target cell/plurality of cells], neighbor beams at a different TRP (inter-TRP) of the same cell [first target cell/plurality of cells], or neighbor beams of a different cell [second target cell/plurality of cells]; see figure 2D & ¶ 0163. The  measurement configuration includes a measurement report [operations] triggering condition [first/second set of conditions]; see ¶ 0164.);
 the first set of conditions comprises a plurality of first subsets of conditions; the second set of conditions comprises a plurality of second subsets of conditions; and each of the plurality of radio resource operations is associated with one of the first subsets and one of the second subsets (When the measurement result of the neighbor cell group [second target cell] is offset butter/worse than that of the serving cell group [first target cell], the corresponding measurement report is sent/not sent [operations] to the base station; see figure 2D step 2d-31 & ¶ 0181.).

	Regarding Claim 61, Jang discloses that at least one of the first set of conditions and the second set of conditions comprises a congestion threshold (The measurement configuration indication message may specify one or more of the following events; see ¶ 0327. The events comprise the signal quality/strength [congestion] becomes better/worse than a preset threshold; see ¶ 0328-0332.); and 
the first determination that the measurements of the radio signals associated with the first target cell fulfill at least one condition of the first set comprises a comparison between a congestion metric associated with the first target cell and the congestion threshold (The measurement configuration indication message may specify periodic beam measurement; see ¶ 0327. The event includes the signal strength/quality of the serving beam or beam group [first target cell] becomes better than a preset threshold [congestion threshold]; see ¶ 0328.).

	Regarding Claim 63, Jang discloses at least one of the first set of conditions and the second set of conditions comprises a quality threshold (The measurement configuration indication message may specify one or more of the following events; see ¶ 0327. The events comprise the signal quality becomes better/worse than a preset threshold; see ¶ 0328-0332.); and 
the first determination that the measurements of the radio signals associated with the first target cell fulfill at least one condition of the first set comprises a comparison between a quality metric associated with the first target cell and the quality threshold (The measurement configuration indication message may specify periodic beam measurement; see ¶ 0327. The event comprises that the signal strength/quality [measurement] of the serving beam or beam group [first target cell] becomes better/worse [fulfill] than a preset threshold [quality threshold];see ¶ 0328-0329.).



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46 and 57 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jang et al. (Publication No. US 2018/0176710, hereinafter referred as Jang) in view of Karimli et al. (Publication No.  2018/0192340, hereinafter referred as Karimli).
	Regarding Claims 46 and 57, Jang fails to disclose that the radio signals from the first target cell are received in a licensed band;  the radio signals from the second target cell are received in an unlicensed band; wherein the second set of conditions includes at least one condition that is not included in the first set of conditions. However, in analogous art, Karimli discloses the system includes a channel in the licensed spectrum and channel in an unlicensed spectrum; see figure 1. In addition, discloses that a type-specific predetermined threshold value for a WLAN cell may be different from that for a non-carrier cell operating in the same unlicensed spectrum, which itself may be different from the threshold value for a carrier cell operating in the unlicensed spectrum; see ¶ 0019. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang signal measurement system with migrating mechanism in order to increase coverage and to decrease data usage in the licensed spectrum of a network; see ¶ 0002.



Claims 47-48 and 58-59 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jang et al. (Publication No. US 2018/0176710, hereinafter referred as Jang) in view of Hosseini et al. (Publication No.  2018/0324797, hereinafter referred as Hosseini).
Regarding Claims 47 and 58, Jang discloses that the first target cell is one of a first group of cells associated with the first set of conditions (The measurement configuration indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell [first target cell], neighbor beams at a different TRP (inter-TRP) of the same cell [first target cell] ; see figure 2D & ¶ 0163. The  measurement configuration includes a measurement report triggering condition [first/second set of conditions]; see ¶ 0164.);
 the second cell is one of a second group of cells associated with the second set of conditions (The measurement configuration indicates measurement for neighbor beams of a different cell [second target cell]; see figure 2D & ¶ 0163. The  measurement configuration includes a measurement report triggering condition [first/second set of conditions]; see ¶ 0164.); and
Jang fails to disclose performing the measurements of the radio signals comprises prioritizing measurements of radio signals associated with the first group relative to measurements of radio signals associated with the second group. However, in analogous art, Hosseini discloses updating CSI measurements for a first subset of the unreported CSI requests and suppressing updating for CSI measurements for a second subset of the unreported CSI requests; see ¶ 0016. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang signal measurement system with reporting mechanism in order to enable efficient reporting; see ¶ 0004.

Regarding Claim 48, Jang fails to disclose performing the radio resource operation for the first target cell based on the first determination, without performing measurements of radio signals associated with the second target cell; or
 performing the first determination before the second determination. However, in analogous art, Hosseini discloses updating CSI measurements for a first subset of the unreported CSI requests and suppressing updating for CSI measurements for a second subset of the unreported CSI requests; see ¶ 0016. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang signal measurement system with reporting mechanism in order to enable efficient reporting; see ¶ 0004.

	Regarding Claim 59, Jang fails to disclose the radio resource operation is prioritized for the first target cell relative to the second target cell, based on the first determination being prioritized before the second determination. However, in analogous art, Hosseini discloses updating CSI measurements for a first subset of the unreported CSI requests and suppressing updating for CSI measurements for a second subset of the unreported CSI requests; see ¶ 0016. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang signal measurement system with reporting mechanism in order to enable efficient reporting; see ¶ 0004.



Claims 54 and 62 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jang et al. (Publication No. US 2018/0176710, hereinafter referred as Jang) in view of Babaei et al. (Publication No.  2018/0176961, hereinafter referred as Babaei).
	Regarding Claims 54 and 62, Jang fails to disclose that the respective congestion metrics are determined based on one or more of the following: 
a ratio of a number of unsuccessful detections of a mobility reference signal (MRS) to a total number of MRS detection attempts during a previous time period; 
a ratio of a number of unsuccessful listen-before-talk (LBT) attempts to a total number of LBT attempts; 
an average contention window size during the total number of LBT attempts; and
an average running duration of a backoff timer during the total number of LBT attempts. However, in analogous art, Babaei discloses that the parameter indicates the percentage [ratio] of unsuccessful LBT attempts; see ¶ 0189. It is inherent that a number [total number] of LBT attempts is used to obtain the percentage of unsuccessful LBT attempts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang signal measurement system with LBT mechanism in order to avoid degradation of handover; see ¶ 0182.







	
Response to Arguments
Applicant argues Examiner erred in rejecting claim 45,56, and 64. 
In particular, Applicant indicates that the prior art fails to teach or suggest the following limitations of claims: 
 “first set of conditions relating to a first target cell of the target cells, and a second set of conditions relating to a second target cell of the target cells”. Examiner respectfully disagres. Jang discloses that the measurement configuration indicates measurement for neighbor beams at the same TRP (intra-TRP) of the serving beam or the same cell [first target cell], neighbor beams at a different TRP (inter-TRP) of the same cell [first target cell], or neighbor beams of a different cell [second target cell]; see figure 2D & ¶ 0163.  The measurement configuration includes a measurement report triggering condition [first/second set of conditions]; see ¶ 0164. Applicant notes that the prior art use of "or" indicates these are alternatives rather than combinations. Examiner have interpreted the use of the “or” as the combination, as show in figure 2D wherein the UE perform the measurement of the serving NB [same cell/first target cell] and the neighbor NB [second target cell] in order to send the measurement report.

“performing a radio resource operation with respect to the first target cell, based on a first
determination that the measurements of the radio signals associated with the first target cell fulfill at least one condition of the first set; and 
performing the radio resource operation with respect to the second target cell, based on a second determination that the measurements of the radio signals associated with the second target cell fulfill at least one condition of the second set”. Examiner respectfully disagrees. Jang discloses that the measurement configuration includes a measurement report triggering condition; see ¶ 0164. 
When the measurement result of the neighbor cell group [second target cell] is offset worse than that of the serving cell group [first target cell], the corresponding measurement report is not sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0181.
When the measurement result of the neighbor cell group [second target cell] is offset better than that of the serving cell group [first target cell], the corresponding measurement report is sent [operation] to the base station; see figure 2D step 2d-31 & ¶ 0182. 
Applicant notes that the claims recite "performing a radio resource operation" with respect to two different target cells - ''first target cell" or "second target cell" - based on the UE's measurements fulfilling two different sets of conditions - ''first set" or "second set" pertains to a single neighbor cell. Examiner notes that the claim language requires a single condition to be met, as highligthed above. In addition, the prior art discloses that the serving cell group is a set of qualified beams transmitted by the serving cell, and the neighbor cell group is a set of qualified beams transmitted by the neighbor cell; see ¶ 0168. Therefore, Examiner notes that the prior art neighbor cell group or serving cell group is each a single cell with multiple beams and a single condition is met in order to perform the radio resouce operation. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Deogun et al. (US 2020/0351940) The prior art relates to techniques for channel congestion measurement; see ¶ 0002. In specific, the LBT metric relates to a secondary cell, and selectively triggering the recovery procedure includes transmitting a report to indicate that the LBT metric satisfies the LBT metric threshold for the secondary cell; see ¶ 0014.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472    


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472